DETAILED ACTION
This office action is responsive to application 17/488,416 filed on September 29, 2021.  Claims 20-35 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 9/29/21 and 12/16/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“image controlling unit” in claims 20-34
	“first acquisition unit” in claims 20-34
	“second acquisition unit” in claims 22 and 30
	“setting unit” in claims 20-34
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:

	The “image controlling unit” in claims 20-34 corresponds to an image capturing element (paragraph 0022 of US 2022/0021818).
The “first acquisition unit” in claims 20-34 corresponds to the exposure condition calculating unit (106, figures 1 and 3, paragraph 0028 of US 2022/0021818).  The exposure condition calculating unit is computer implemented (see paragraphs 0080 and 0081 of US 2020/0195857).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  Therefore, the “first acquisition unit” corresponds to the exposure condition calculating unit (106), which performs the algorithm shown in figure 4 and detailed in paragraphs 0048-0058 of US 2022/0021818.
	The “second acquisition unit” in claims 22 and 30 corresponds to the exposure condition calculating unit (106, figures 1 and 3, paragraph 0028 of US 2022/0021818).  The exposure condition calculating unit is computer implemented (see paragraphs 0080 and 0081 of US 2022/0021818).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  Therefore, the “second acquisition unit” corresponds to the exposure condition calculating unit (106), which performs the algorithm shown in figure 4 and detailed in paragraphs 0048-0058 of US 2022/0021818.
The “setting unit” in claims 20-34 corresponds to the exposure condition setting unit (109, figure 1, paragraph 0030 of US 2022/0021818).  The exposure condition setting unit (109) is computer implemented (see paragraphs 0080 and 0081 of US 2022/0021818).  However, this structure only amounts to a general purpose computer, and to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “setting unit” limitations.  As such, the Examiner is unable to determine a specific structure for the claimed “setting unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 20 recites a “setting unit” and invokes 35 USC 112(f) as detailed above.  However, the Examiner has been unable to determine a specific structure for the claimed “setting unit” in the original disclosure as also discussed above.  As such, claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 21-34 are rejected as depending from claim 20 and not remedying the deficiencies of claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a “setting unit” and invokes 35 USC 112(f) as detailed above.  However, the Examiner has been unable to determine a specific structure for the claimed “setting unit” in the original disclosure as also discussed above.  Therefore, the Examiner is unable to determine the scope of the claimed “setting unit”.  As such, claim 20 is deemed indefinite by the Examiner.
	Additionally, claim 20 recites controlling an exposure condition for “each region” at lines 2 and 3 thereof.  It is unclear what is meant by “each region”.  Therefore, claim 20 is deemed indefinite by the Examiner.  For prior art purposes, the Examiner will interpret “each region” to correspond to a plurality of regions imaged by the image controlling device.

	Claims 21-34 are indefinite as depending from claim 20 and not remedying the deficiencies of claim 20.

	Claim 35 recites controlling an exposure condition for “each region” at lines 2 and 3 of page 6.  It is unclear what is meant by “each region”.  Therefore, claim 35 is deemed indefinite by the Examiner.  For prior art purposes, the Examiner will interpret “each region” to correspond to a plurality of regions imaged by the image controlling device.

	Due to the indefinite nature of claims 20-34, and in particular due to the Examiner being unable to determine an algorithm performed by the claimed “setting unit” as required by the interpretation of the “setting unit” under 35 USC 112(f), the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 2012/0281133).

	Consider claim 35, Kurita et al. teaches:
	A control method of an image processing device, comprising: 
	acquiring information representing a moving object region within an imaging range of an image controlling device (A moving subject detection map (i.e. information representing a moving object region) is determined by a moving subject detection portion (132) in figure 3 and acquired by an appropriate exposure value computation portion (131) in figure 3, paragraphs 0071, 0073 and 0075.  The moving subject detection map is based upon images captured within an imaging range of an image controlling device (image capture portion, 101, paragraph 0067), paragraphs 0070-0075.), the image controlling device (101) capable of controlling an exposure condition for each region (The image controlling device (101) controls exposure at the level of individual pixels or at the level of pixels regions, paragraphs 0068 and 0076.); and 
	setting the exposure conditions to be used by the image controlling device (101) for the moving object region and a region different from the moving object region by using the information representing the moving object region, the exposure conditions for the moving object region and the region different from the moving object region are different (The exposure conditions for the moving object region are set according to a preset exposure pattern, paragraphs 0079, 0081, 0098 and 0102.  The exposure conditions for the stationary region (i.e. a region different from the moving object region) are set according to a detected image brightness, paragraphs 0078, 0081, 0096, 0097 and 0102.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,159,740.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 35 is anticipated by claim 16 of US 11,159,740 as follows:

	Consider claim 35, claim 16 of US 11,159,740 teaches (in parentheses):
	A control method of an image processing device, comprising: (“A control method of an image capturing device, comprising:”)
	acquiring information representing a moving object region within an imaging range of an image controlling device, the image controlling device capable of controlling an exposure condition for each region (“acquiring information representing a moving object region within an imaging range of the image capturing device, the image capturing device capable of controlling an exposure condition for each region;”); and 
	setting the exposure conditions to be used by the image controlling device for the moving object region and a region different from the moving object region by using the information representing the moving object region, the exposure conditions for the moving object region and the region different from the moving object region are different (“setting the exposure condition to be used by the image capturing device for the each region by using the information representing the moving object region and the brightness information, wherein the exposure condition for a target region which is not in a vicinity of the moving object region is set based on the brightness information for the target region, and wherein the exposure condition for a target region which is in a vicinity of the moving object region is set based on the brightness information for the target region and the brightness information for a surrounding region of the target region”).

	Due to the interpretation of claims 20-34 under 35 USC 112(f), there are no double patenting rejections of claims 20-34 at this time.

Prior Art
As per claim 20, Kurita et al. (US 2012/0281133) appears to be the closest prior art.  Kurita et al. teaches an image processing device comprising: 
	an image controlling unit (image capture portion, 101, paragraph 0067) capable of controlling an exposure condition for each region (The image controlling device (101) controls exposure at the level of individual pixels or at the level of pixels regions, paragraphs 0068 and 0076.); 
	a first acquisition unit (DSP, 102, figure 2, paragraphs 0065 and 0066) configured to acquire information representing a moving object region within an imaging range of the image controlling unit (A moving subject detection map (i.e. information representing a moving object region) is determined by a moving subject detection portion (132) in figure 3 and acquired by an appropriate exposure value computation portion (131) in figure 3, paragraphs 0071, 0073 and 0075.  The moving subject detection map is based upon past and current images captured within an imaging range of an image controlling device (image capture portion, 101, paragraph 0067), paragraphs 0070-0075.  The exposure conditions for the moving object region are set according to a preset exposure pattern, paragraphs 0079, 0081, 0098 and 0102.  The exposure conditions for the stationary region (i.e. a region different from the moving object region) are set according to a detected image brightness, paragraphs 0078, 0081, 0096, 0097 and 0102.); and 
	setting the exposure conditions to be used by the image controlling unit for the moving object region and a region different from the moving object region by using the information representing the moving object region, the exposure conditions for the moving object region and the region different from the moving object region are different (The exposure conditions for the moving object region are set according to a preset exposure pattern, paragraphs 0079, 0081, 0098 and 0102.  The exposure conditions for the stationary region (i.e. a region different from the moving object region) are set according to a detected image brightness, paragraphs 0078, 0081, 0096, 0097 and 0102.).
	Kurita et al. teaches that the exposure control includes considerations for shutter speed (“exposure time”, paragraphs 0068 and 0076), gain (paragraph 0125), saturation (paragraph 0126) and sensitivity (paragraph 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696